The opinion of the court was delivered'by
PROVOSTY, J.
This case exhibits oppositions to the appointment of an administrator, with no other interest" in the opponent than, one of them, that he is a resident of the city of New Orleans, and, the other, that he is owner of a piece of real estate inventoried as belonging to the succession,- to recover which a suit will be brought against him if the administrator is appointed. It is plain that the opponents are without interest, and therefore without standing, to interfere with "the management of this succession. Hen. Dig., p. 1123, No. 12; C. P. Art. 15. The opponent acquired the property of the succession at a tax sale, and now wants to block the appointment of an administrator so as to head off the bringing of a suit for the recovery of the property. In support of this proceeding he cites the decision of this court in the case of Succession of Aronstein, 51 Ann. 1052: in that case the opponent was an heir.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be affirmed, and that the opponents pay the costs of the opposition and of this appeal.
Rehearing refused.